DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6, 8, 11-13, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being antecedent by Pressac (GB 1327194) as listed in IDS dated 7/7/2021.
Regarding claim 1, Pressac, discloses an electrical connector comprising wiring with first and second wires, each of the first and second wires, having a conductor 17 covered in insulation 19, the insulation 19 includes webbing 18 that interconnects the first and second wires to one another, the first and second wires having a stripped portion 16 exposing the conductors 17; and a housing 1 having first and second housing portions, the first housing portion receiving the stripped portions 16, and the second housing portion includes first and second spring features 14 respectively configured to engage the stripped portions 16 of the first and second wires when the first and second housing portions are secured to another in an assembled connector condition.  
Regarding claim 2, Pressac, discloses each spring 14 feature has a curved portion 13 that engages its corresponding stripped portion (see figs. 2-4), each curved portion 13 extends to a longitudinally extending electrical connection portion 13b, 15, supported within the second housing portion, and each electrical connection portion arranged perpendicular to its corresponding stripped portion.  
Regarding claim 3, Pressac, discloses the housing includes at least one snap feature (See on right column of page 2, lines 25-27) removably connecting the first and second housing portions in the assembled connector condition.  
Regarding claim 4, Pressac, discloses the electrical connection portions 13b, 15, terminate in a male terminal or a female terminal 23a.  
Regarding claim 6, Pressac, discloses the second housing portion has an end supporting the electrical connection portions, the electrical connection portions 13b, 15, are exposed at the end and configured for electrical connection to an external electrical component A (and /or B).  

Regarding claim 8, Pressac, discloses a secondary lock 22 (it is to be noted that, claim 8 depends on claim 1, and there is no primary or first lock or other lock is defined) provided between the second housing portion and the external electrical component A (and /or B), the secondary lock 22 configured to selectively removably secure the second housing portion and the external electrical component A (and /or B) to one another.  
Regarding claim 11, Pressac, discloses the wiring terminates at the second housing portion upon assembly, see fig. 6).  
Regarding claim 12, Pressac, discloses the wiring includes a terminal end that is supported on the second housing portion upon assembly, see fig. 5).  
Regarding claim 13, Pressac, discloses a terminal end is mounted to an outside of the second housing portion (before assembly).  
Regarding claim 18, Pressac, discloses a wiring harness comprising the electrical connector of claim 1, see figs. 7, 8, 19 and 20.  
Regarding claim 19, Pressac, discloses a multiple of the electrical connectors of claim 1, (see figs. 1-5).  
It is to be noted that US patent numbers 7063561, 6558184, 5,228,774, 5,051,877, 2856592, 2,692,375 and 9178297 discloses claimed limitations similar to presently claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Pressac in view of Hoffman (US 4,196,956).
Regarding claim 5, Pressac, discloses all the claimed limitations except for first and second seals respectively supported by the first and second housing portions and arranged on opposing sides of the wiring. 
Hoffman disclose first and second seals compound barrier sleeve 35 surrounds the upper ends of the power blades 12 and 13.
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to have first and second seals respectively supported by the first and second housing portions and arranged on opposing sides of the wiring as taught by Hoffman in order to provide environmental sealing to prevent form moisture and any dust particle.
Further, the examiner takes Official Notice that the use of seals between two parts is well-known in order to provide environmental sealing to prevent form moisture and any dust particle.
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Pressac in view of Nicieja et al. (US 9,360,196) hereafter Nicieja.
Regarding claims 7 and 17 Pressac, discloses all the claimed limitations except the external electrical component is a sensor, (claim 17) the second housing contains a sensor electrically connected to the first and second spring features.  
Nicieja discloses, the use of sensor module electrically connected to the wiring.
It would have been obvious to one of ordinary skill in the art at the time of the invention was made to have the external electrical component is a sensor (e.g. day light, occupancy sensor or over current sensor), or (claim 17) the second housing contains a sensor electrically connected to the first and second spring features as taught by Nicieja in order to control system i.e. day light, occupancy sensor or over current sensor.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Pressac in view of Murata et al. (US 6,129,443) hereafter Murata.
Regarding claim 9, Pressac discloses all the claimed limitations except for the second housing portion includes a socket, and the external electrical component is a lighting device received in the socket.  
Murata discloses the first housing part includes a socket 12, and the external electrical component is a lighting device 13 received in the socket 12, 
It would have been obvious to one having ordinary skill in the art before the time the invention to have the first housing part includes a socket, and the external electrical component is a lighting device received in the socket as taught by Murat in order to have of insertion and removal of the external component and motivation of having the external component is lighting device is to provide the illumination in used area.
Moreover, Pressac discloses the first housing part includes a socket, and the external electrical component is a lighting device received in the socket, therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to reverse the locations of the parts, in instant case, it would have been obvious to one having the second housing part includes a socket, and the external electrical component is a lighting device received in the socket, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.
Regarding 10, Pressac as modified by Murata discloses the lighting device includes male terminals, and the electrical connection portions are female terminals that are configured to receive the male terminals, see Murata fig. 3.  
It is to be noted that US patent numbers 7063561, 6558184, 5,228,774, 5,051,877, 2856592, 2,692,375 and 9178297 alone or in combination   discloses claimed limitations similar to presently claimed invention.

Claims 14 and 15-16 are objected allowed as discussed in previous office action mailed on 3/9/2021.
Claim 20 is allowed as previously allowed objected allowable subject matter is incorporated.
Response to Arguments
Applicant’s arguments with respect to claims 1-13, 17, 18, and 19 have been considered but are moot because the new ground of rejection and used the reference listed in recently submitted IDS.
Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 7/7/2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD C PATEL whose telephone number is (571)272-8289.  The examiner can normally be reached on Monday-Friday: 8:00 am - 5.00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270 3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARSHAD C PATEL/Primary Examiner, Art Unit 2831